Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 07/17/2019 (FR 19 08072). It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55. 
Although an interim copy was filed by EFS on 09/24/2020, it is noted that foreign priority documents are not permitted to be filed via EFS-Web.  
The attached Notice of Allowability has been corrected to indicate that a certified copy of the priority document has not been received.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732